Citation Nr: 9932438	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension benefits by reason of 
being in need of regular aid and attendance of another person 
or on account of being housebound.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.  

This appeal arises from a July 1996 rating decision from the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the veteran's claim for 
entitlement to a special monthly pension by reason of being 
in need of regular aid and attendance of another person or on 
account of being housebound. 


REMAND

This case was most recently before the Board in December 
1998.  At that time, the Board remanded the case to the RO 
for additional development of the evidence, to include a VA 
neuropsychiatric examination.  The Board requested the 
examiner to, in pertinent part, render an opinion as to 
whether the veteran was substantially housebound and/or 
whether he required the aid and attendance of another person.  
The requested examination was conducted in April 1999.  
During the examination, the examiner referred to 
neuropsychological testing which was administered the veteran 
at the Tuscaloosa VA Medical Center on March 19, 1999.  A 
review of the claims file does not show that this report is 
of record.  Also, while the examiner gave an opinion as to 
whether the veteran required the aid and attendance of 
another person, an opinion as to whether the veteran was 
substantially housebound was not provided. 

Additionally, the Board in the Remand requested a 
neuropsychiatric examination. examination to determine the 
degree of impairment resulting from the toxin exposure.  It 
is noted that the veteran has received treatment for tremors 
and muscle spasms.  While psychiatric and psychological 
evaluations were accomplished, an examination of the 
neurological system was not completed.  

During the April 1999 VA examination the veteran informed the 
examiner that he was currently in receipt of Social Security 
Administration (SSA) disability benefits.  The Board is of 
the opinion that these records should be obtained.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Stegall v. West, 11 Vet. App. 268 
(1998), indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  The Board 
also notes that the Court has held that the RO must comply 
with the Board's remand instructions or explain its failure 
to complete the requested action.  See Talley v. Brown, 6 
Vet. App. 72, 74 (1993).

During the April 1999 VA examination the veteran informed the 
examiner that he was currently in receipt of Social Security 
Administration (SSA) disability benefits.  The Board is of 
the opinion that these records should be obtained.  

Additionally, the Board again notes that during the pendency 
of the appeal, the rating criteria for mental disorders was 
revised effective in November 1996. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to any 
current treatment for all disorders.  He 
should be informed that he has the 
opportunity to submit any additional 
evidence and arguments in support of his 
claim.

2.  The RO should obtain copies of any 
additional treatment records from the VA 
medical facility in Tuscaloosa covering 
the period from December 1998, to include 
a copy of the report of 
neuropsychological testing administered 
the veteran on March 19, 1999.  All 
records so obtained should be associated 
with the claims folder.  

3.  The RO should take the appropriate 
action to obtain copies of the decision 
by the SSA and the evidence on which that 
decision was based.

4.  The RO should request the VA 
physician who conducted the 
neuropsychiatric examination in April 
1999 to provide in an addendum an opinion 
as to whether the veteran is 
substantially housebound.  If the March 
19, 1999 neuropsychological report cannot 
be located the veteran is to be re-
tested.  These findings should then be 
reviewed by the examiner.  Factors to be 
considered include whether the veteran is 
substantially confined to his dwelling 
and the immediate premises, and, if so, 
whether it is reasonably certain that the 
disability or disabilities and resultant 
confinement will continue throughout his 
lifetime.  If the examiner requires 
additional studies and testing, they 
should be accomplished.  

5.  In the event that the VA physician 
who conducted the April 1999 
neuropsychiatric examination is not 
available, the RO should arrange for 
another VA neuropsychiatrist render the 
requested opinion.  The claims folder, a 
copy of this Remand, and a copy of the 
December 1998 Remand should be furnished 
to and reviewed by the physician prior to 
his rendering his opinion.  In the event 
that this VA physician wishes to examine 
the veteran before rendering such an 
opinion, such an examination should be 
scheduled.  

6.  A VA examination should be conducted 
by a neurologist to determine the nature, 
severity, and extent of the residuals of 
the toxic exposure.  All tests deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
in conjunction with the examination.

7.  The RO should schedule the veteran 
for a VA examination for Housebound 
Status or Permanent Need for Regular Aid 
and Attendance (VA Form 21-2680 or it's 
equivalent).  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  

8.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to special monthly pension 
benefits by reason of being in need of 
regular aid and attendance of another 
person or on account of being housebound, 
to include the assignment of the 
appropriate rating percentages for all 
disabilities diagnosed with consideration 
of the revised criteria for mental 
disorders unless there has been no 
changes in the rating percentages 
assigned in the July 1996 rating action.  

If the benefits sought are not granted, the veteran and his 
representative should be provided with a SSOC, to include the 
revised criteria for mental disorders, and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration.  No further action is 
required of the veteran unless he receives further notice. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


